 ALLIED WORKERS LOCAL 101 479Allied Workers Local 101 and Leonard Samuels and Corp.; and Mose Roberts d/b/a Roberts WreckingWalter Dickson and Northwestern Indiana Co., herein collectively called the Employers, toBuilding and Construction Trades Council and assign certain work to employees represented byTonn and Blank, Inc.; Airo-Kool Cooling nd the Allied Workers rather than to employees repre-Heating, Inc.; Alen's Construction Co., Inc.; sented by Sheet Metal Workers International Asso-Area Sheet Metal, Inc.; Continental Electric ciation Local Union 303, AFL-CIO; Northwest In-ciation Local Union 303, AFL-CIO; Northwest In-Co., Inc.; Wm. Hayden Contractor; Maris Roof- d a ad V y D t C l o ting Co., Inc.; Mur's Electric Co.; Pyramid Me- anaandstctouncoheUntedchanical Contractor, Inc.; Security Co., Inc.; Brotherhood of Carpenters and Joiners of America,Chester Dicksons d/b/a Dicksons Electric Co.; Local 1005, AFL-CIO; International BrotherhoodU.S. Dismantlement Corp.; and Mose Roberts of Electrical Workers Local Union No. 697, AFL-d/b/a Roberts Wrecking Co. and Sheet Metal CIO; Bricklayers and Allied Craftsmen UnionWorkers International Association Local Union Local No. 6 of Indiana, AFL-CIO; United Union303, AFL-CIO; Northwest Indiana and Vicinity of Roofers, Waterproofers and Allied Workers,District Council of the United Brotherhood of Local Union No. 26, AFL-CIO; Local #433 of theCarpenters and Joiners of America, Local 1005, United Association of Journeymen and ApprenticesAFL-CIO; International Brotherhood of Elec-icAFL-CIO; Intrkeratis Loal Union No. 697, A Elec- of the Plumbing and Pipe Fitting Industry of theCIO; Bricklayers and Allied Craftsmen Union United States and Canada (Union), AFL-CIO;Local No. 6 of Indiana, AFL-CIO; United Cement Masons Local Union No. 406 (O.P. &Union of Roofers Waterproofers and Allied C.M.I.A.), AFL-CIO; Glaziers' Local Union No.Workers, Local Union No. 26, AFL-CIO; Local 82 of the Brotherhood of Painters, Decorators and#433 of the United Association of Journeymen Paperhangers of America, Gary and Vicinityand Apprentices of the Plumbing and Pipe Fit- (AFL-CIO); Laborers' Local No. 81, Laborers' In-ting Industry of the United States and Canada ternational Union of North America, AFL-CIO;(Union), AFLCIO; Cement Masons Local and Painters Local Union No. 8, Brotherhood ofUnion No. 406 (O.P. & C.M.I.A.), AFL-CIO; Painters, Decorators and Paperhangers of America,Glaziers' Local Union No. 82 of the Brother-hood of Painters, Decorators and Paperhangers Gary, Indiana, AFL-CIO, herein collectively re-of America, Gary and Vicinity (AFL-CIO); La- ferred to as affiliates of the Chargig Party.borers' Local No. 81, Laborers' International Pursuant to notice a hearing was held beforeUnion of North America, AFL-CIO; and Paint- Hearing Officer Robert Perkovich on August 11ers Local Union No. 8, Brotherhood of Paint- and 12, 1981. All parties appeared and were afford-ers, Decorators and Paperhangers of America, ed full opportunity to be heard, to examine andGary, Indiana, AFL-CIO. Case 13-CD-297 cross-examine witnesses, and to adduce evidenceDecember 3, 1981 bearing on the issues. Thereafter, the Employersand the Charging Party filed briefs.DECISION AND DETERMINATION OF Pursuant to the provisions of Section 3(b) of theDISPUTE National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-BY MEMBERS FANNING, JENKINS, AND thority in this proceeding to a three-member panel.ZIMMERMAN The Board has reviewed the Hearing Officer'sThis is proceeding under Section 10(k) of the rulings made at the hearing and finds that they areNational Labor Relations Act, as amended, follow- free from prejudicial error. They are hereby af-ing a charge filed by Northwestern Indiana Build- firmed.ing and Construction Trades Council, herein called Upon the entire record in this proceeding, thethe Charging Party, alleging that Allied Workers Board makes the following findings:Local 101 and Leonard Samuels and Walter Dick-I. THE BUSINESS OF THE EMPLOYERSson, herein called the Allied Workers, had violated THE BUSINESS OF THE EMPLOYERSSection 8(b)(4XD) of the Act by engaging in cer- The parties stipulated, and we find, that the gen-tain proscribed activity with the object of forcing eral contractor, an Indiana corporation, is engagedor requiring Tonn and Blank, Inc., the general con- in the business of general construction. During thetractor, and its subcontractors, Airo-Kool Cooling past 12 months, a representative period, the generaland Heating, Inc.; Allen's Construction Co., Inc.; contractor purchased materials from outside theArea Sheet Metal, Inc.; Continental Electric Co., State having a value in excess of $50,000. There-Inc.; Wm. Hayden Contractor; Maris Roofing Co., fore, we find that the general contractor is engagedInc.; Mur's Electric Co.; Pyramid Mechanical Con- in commerce within the meaning of Section 2(6)tractor, Inc.; Security Co., Inc.; Chester Dicksons and (7) of the Act. The parties further stipulated,d/b/a Dicksons Electric Co.; U.S. Dismantlement and we find, that the subcontractors are employers259 NLRB No. 68ALLIED WORKERS LOCAL 101 479Allied Workers Local 101 and Leonard Samuels and Corp.; and Mose Roberts d/b/a Roberts WreckingWalter Dickson and Northwestern Indiana Co., herein collectively called the Employers, toBuilding and Construction Trades Council and assign certain work to employees represented byTonn and Blank, Inc.; Airo-Kool Cooling and the Allied Workers rather than to employees repre-Heating Inc.; Allen's Construction Co., Inc.; sentedby SheetMetalWorkers International Asso-Area Sheet Metal, Inc.; Continental Electric citoLcaUnn30,A -CONrhwsI-^ ^w1^^ !^^^ ^^^ "^~~~~iaton Loca Union 303, AFL-CIO; Northwest In-Co., Inc.; Wm. Hayden Contractor; Maris Roof- d and V D C n o th Uniteding Co., Inc.; Mur's Electric Co.; Pyramid Me- dlanaandVicmty DlstnctCounc11oftheUnitedchanical Contractor, Inc.; Security Co., Inc.; Brotherhood of Carpenters and Joiners of America,Chester Dicksons d/b/a Dicksons Electric Co.; Local 1005, AFL-CIO; International BrotherhoodU.S. Dismantlement Corp.; and Mose Roberts of Electrical Workers Local Union No. 697, AFL-d/b/a Roberts Wrecking Co. and Sheet Metal CIO; Bricklayers and Allied Craftsmen UnionWorkers International Association Local Union Local No. 6 of Indiana, AFL-CIO; United Union303, AFL-CIO; Northwest Indiana and Vicinity of Roofers, Waterproofers and Allied Workers,District Council of the United Brotherhood of Local Union No. 26, AFL-CIO; Local #433 of theCarpenters and Joiners of America, Local 1005, UnitedAssociation of Journeymen and ApprenticesAFL-CIO; International Brotherhood of Elec- o h lmigadPp itn nutyo htrical Workers Local Union No. 697, AFL -United States and Canada (Union), AFL-CIO;thCIO; Bricklayers and Allied Craftsmen UnionUnited States and Canada (Union), AFL-CIO;Local No. 6 of Indiana, AFL-CIO; United Cement Masons Local Union No. 406 (O.P. &Union of Roofers Waterproofers and Allied C.M.I.A.), AFL-CIO; Glaziers' Local Union No.Workers, Local Union No. 26, AFL-CIO; Local 82 of the Brotherhood of Painters, Decorators and#433 of the United Association of Journeymen Paperhangers of America, Gary and Vicinityand Apprentices of the Plumbing and Pipe Fit- (AFL-CIO); Laborers' Local No. 81, Laborers' In-ting Industry of the United States and Canada ternational Union of North America, AFL-CIO;(Union), AFL-CIO Cement Masons Local and Painters Local Union No. 8. Brotherhood ofUnion No. 406 (O.P. & C.M.I.A.), AFL-CIO; Painters, Decorators and Paperhangers of America,laziers' Local Union No. 82 of the Brother-re-hood of Painters, Decorators and Paperhangers ferred t as affiiates ofthe Charing Party.el reof America, Gary and Vicinity (AFL-CIO); La-ferredtoasaffiliates of the Charging Party.borers' Local No. 81, Laborers' International Pursuant to notice a hearing was held beforeUnion of North America, AFL-CIO; and Paint- Hearing Officer Robert Perkovich on August 11ers Local Union No. 8, Brotherhood of Paint- and 12, 1981. All parties appeared and were afford-ers, Decorators and Paperhangers of America,. ed full opportunity to be heard, to examine andGary, Indiana, AFL-CIO. Case 13-CD-297 cross-examine witnesses, and to adduce evidenceDecember 3, 1981 bearing on the issues. Thereafter, the Employersand the Charging Party filed briefs.DECISION AND DETERMINATION OF Pursuant to the provisions of Section 3(b) of theDISPUTE National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-BY MEMBERS FANNING, JENKINS, AND thority in this proceeding to a three-member panel.ZIMMERMAN The Board has reviewed the Hearing Officer'sThis is proceeding under Section 10(k) of the rulings made at the hearing and finds that they areNational Labor Relations Act, as amended, follow- free from prejudicial error. They are hereby af-ing a charge filed by Northwestern Indiana Build- firmed.ing and Construction Trades Council, herein called Upon the entire record in this proceeding, thethe Charging Party, alleging that Allied Workers Board makes the following findings:Local 101 and Leonard Samuels and Walter Dick-son, herein called the Allied Workers, had violatedI THEBUSINESSOFTHEEMPLOYERSSection 8(b)(4XD) of the Act by engaging in cer- The parties stipulated, and we find, that the gen-tain proscribed activity with the object of forcing eral contractor, an Indiana corporation, is engagedor requiring Tonn and Blank, Inc., the general con- in the business of general construction. During thetractor, and its subcontractors, Airo-Kool Cooling past 12 months, a representative period, the generaland Heating, Inc.; Alien's Construction Co., Inc.; contractor purchased materials from outside theArea Sheet Metal, Inc.; Continental Electric Co., State having a value in excess of $50,000. There-Inc.; Wm. Hayden Contractor; Maris Roofing Co., fore, we find that the general contractor is engagedInc.; Mur's Electric Co.; Pyramid Mechanical Con- in commerce within the meaning of Section 2(6)tractor, Inc.; Security Co., Inc.; Chester Dicksons and (7) of the Act. The parties further stipulated,d/b/a Dicksons Electric Co.; U.S. Dismantlement and we find, that the subcontractors are employers259 NLRB No. 68ALLIED WORKERS LOCAL 101 479Allied Workers Local 101 and Leonard Samuels and Corp.; and Mose Roberts d/b/a Roberts WreckingWalter Dickson and Northwestern Indiana Co., herein collectively called the Employers, toBuilding and Construction Trades Council and assign certain work to employees represented byTonn and Blank, Inc.; Airo-Kool Cooling and the Allied Workers rather than to employees repre-Heating Inc.; Allen's Construction Co., Inc.; sentedby SheetMetalWorkers International Asso-Area Sheet Metal, Inc.; Continental Electric citoLcaUnn30,A -CONrhwsI-^ ^w1^^ !^^^ ^^^ "^~~~~iaton Lcal Union 303, AFL-CIO; Northwest In-Co., Inc.; Wm. Hayden Contractor; Maris Roof- d and V D C n o th Uniteding Co., Inc.; Mur's Electric Co.; Pyramid Me- dlanaandVicmty DlstnctCounc11oftheUnitedchanical Contractor, Inc.; Security Co., Inc.; Brotherhood of Carpenters and Joiners of America,Chester Dicksons d/b/a Dicksons Electric Co.; Local 1005, AFL-CIO; International BrotherhoodU.S. Dismantlement Corp.; and Mose Roberts of Electrical Workers Local Union No. 697, AFL-d/b/a Roberts Wrecking Co. and Sheet Metal CIO; Bricklayers and Allied Craftsmen UnionWorkers International Association Local Union Local No. 6 of Indiana, AFL-CIO; United Union303, AFL-CIO; Northwest Indiana and Vicinity of Roofers, Waterproofers and Allied Workers,District Council of the United Brotherhood of Local Union No. 26, AFL-CIO; Local #433 of theCarpenters and Joiners of America, Local 1005, UnitedAssociation of Journeymen and ApprenticesAFL-CIO; International Brotherhood of Elec- o h lmigadPp itn nutyo htrical Workers Local Union No. 697, AFL -United States and Canada (Union), AFL-CIO;thCIO; Bricklayers and Allied Craftsmen UnionUnited States and Canada (Union), AFL-CIO;Local No. 6 of Indiana, AFL-CIO; United Cement Masons Local Union No. 406 (O.P. &Union of Roofers Waterproofers and Allied C.M.I.A.), AFL-CIO; Glaziers' Local Union No.Workers, Local Union No. 26, AFL-CIO; Local 82 of the Brotherhood of Painters, Decorators and#433 of the United Association of Journeymen Paperhangers of America, Gary and Vicinityand Apprentices of the Plumbing and Pipe Fit- (AFL-CIO); Laborers' Local No. 81, Laborers' In-ting Industry of the United States and Canada ternational Union of North America, AFL-CIO;(Union), AFL-CIO Cement Masons Local and Painters Local Union No. 8. Brotherhood ofUnion No. 406 (O.P. & C.M.I.A.), AFL-CIO; Painters, Decorators and Paperhangers of America,laziers' Local Union No. 82 of the Brother-re-hood of Painters, Decorators and Paperhangers ferred t as affiiates ofthe Charing Party.el reof America, Gary and Vicinity (AFL-CIO); La-ferredtoasaffiliates of the Charging Party.borers' Local No. 81, Laborers' International Pursuant to notice a hearing was held beforeUnion of North America, AFL-CIO; and Paint- Hearing Officer Robert Perkovich on August 11ers Local Union No. 8, Brotherhood of Paint- and 12, 1981. All parties appeared and were afford-ers, Decorators and Paperhangers of America,. ed full opportunity to be heard, to examine andGary, Indiana, AFL-CIO. Case 13-CD-297 cross-examine witnesses, and to adduce evidenceDecember 3, 1981 bearing on the issues. Thereafter, the Employersand the Charging Party filed briefs.DECISION AND DETERMINATION OF Pursuant to the provisions of Section 3(b) of theDISPUTE National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-BY MEMBERS FANNING, JENKINS, AND thority in this proceeding to a three-member panel.ZIMMERMAN The Board has reviewed the Hearing Officer'sThis is proceeding under Section 10(k) of the rulings made at the hearing and finds that they areNational Labor Relations Act, as amended, follow- free from prejudicial error. They are hereby af-ing a charge filed by Northwestern Indiana Build- firmed.ing and Construction Trades Council, herein called Upon the entire record in this proceeding, thethe Charging Party, alleging that Allied Workers Board makes the following findings:Local 101 and Leonard Samuels and Walter Dick-son, herein called the Allied Workers, had violatedI THEBUSINESSOFTHEEMPLOYERSSection 8(b)(4XD) of the Act by engaging in cer- The parties stipulated, and we find, that the gen-tain proscribed activity with the object of forcing eral contractor, an Indiana corporation, is engagedor requiring Tonn and Blank, Inc., the general con- in the business of general construction. During thetractor, and its subcontractors, Airo-Kool Cooling past 12 months, a representative period, the generaland Heating, Inc.; Alien's Construction Co., Inc.; contractor purchased materials from outside theArea Sheet Metal, Inc.; Continental Electric Co., State having a value in excess of $50,000. There-Inc.; Wm. Hayden Contractor; Maris Roofing Co., fore, we find that the general contractor is engagedInc.; Mur's Electric Co.; Pyramid Mechanical Con- in commerce within the meaning of Section 2(6)tractor, Inc.; Security Co., Inc.; Chester Dicksons and (7) of the Act. The parties further stipulated,d/b/a Dicksons Electric Co.; U.S. Dismantlement and we find, that the subcontractors are employers259 NLRB No. 68ALLIED WORKERS LOCAL 101 479Allied Workers Local 101 and Leonard Samuels and Corp.; and Mose Roberts d/b/a Roberts WreckingWalter Dickson and Northwestern Indiana Co., herein collectively called the Employers, toBuilding and Construction Trades Council and assign certain work to employees represented byTonn and Blank, Inc.; Airo-Kool Cooling and the Allied Workers rather than to employees repre-Heating Inc.; Allen's Construction Co., Inc.; sentedby SheetMetalWorkers International Asso-Area Sheet Metal, Inc.; Continental Electric citoLcaUnn30,A -CONrhwsI-^ ^w1^^ !^^^ ^^^ "^~~~~iaton Loal Union 303, AFL-CIO; Northwest In-Co., Inc.; Wm. Hayden Contractor; Maris Roof- d and V D C n o th Uniteding Co., Inc.; Mur's Electric Co.; Pyramid Me- dlanaandVicmty DlstnctCounc11oftheUnitedchanical Contractor, Inc.; Security Co., Inc.; Brotherhood of Carpenters and Joiners of America,Chester Dicksons d/b/a Dicksons Electric Co.; Local 1005, AFL-CIO; International BrotherhoodU.S. Dismantlement Corp.; and Mose Roberts of Electrical Workers Local Union No. 697, AFL-d/b/a Roberts Wrecking Co. and Sheet Metal CIO; Bricklayers and Allied Craftsmen UnionWorkers International Association Local Union Local No. 6 of Indiana, AFL-CIO; United Union303, AFL-CIO; Northwest Indiana and Vicinity of Roofers, Waterproofers and Allied Workers,District Council of the United Brotherhood of Local Union No. 26, AFL-CIO; Local #433 of theCarpenters and Joiners of America, Local 1005, UnitedAssociation of Journeymen and ApprenticesAFL-CIO; International Brotherhood of Elec- o h lmigadPp itn nutyo htrical Workers Local Union No. 697, AFL -United States and Canada (Union), AFL-CIO;thCIO; Bricklayers and Allied Craftsmen UnionUnited States and Canada (Union), AFL-CIO;Local No. 6 of Indiana, AFL-CIO; United Cement Masons Local Union No. 406 (O.P. &Union of Roofers Waterproofers and Allied C.M.I.A.), AFL-CIO; Glaziers' Local Union No.Workers, Local Union No. 26, AFL-CIO; Local 82 of the Brotherhood of Painters, Decorators and#433 of the United Association of Journeymen Paperhangers of America, Gary and Vicinityand Apprentices of the Plumbing and Pipe Fit- (AFL-CIO); Laborers' Local No. 81, Laborers' In-ting Industry of the United States and Canada ternational Union of North America, AFL-CIO;(Union), AFL-CIO Cement Masons Local and Painters Local Union No. 8. Brotherhood ofUnion No. 406 (O.P. & C.M.I.A.), AFL-CIO; Painters, Decorators and Paperhangers of America,laziers' Local Union No. 82 of the Brother-re-hood of Painters, Decorators and Paperhangers ferred t as affiiates ofthe Charing Party.el reof America, Gary and Vicinity (AFL-CIO); La-ferredtoasaffiliates of the Charging Party.borers' Local No. 81, Laborers' International Pursuant to notice a hearing was held beforeUnion of North America, AFL-CIO; and Paint- Hearing Officer Robert Perkovich on August 11ers Local Union No. 8, Brotherhood of Paint- and 12, 1981. All parties appeared and were afford-ers, Decorators and Paperhangers of America,. ed full opportunity to be heard, to examine andGary, Indiana, AFL-CIO. Case 13-CD-297 cross-examine witnesses, and to adduce evidenceDecember 3, 1981 bearing on the issues. Thereafter, the Employersand the Charging Party filed briefs.DECISION AND DETERMINATION OF Pursuant to the provisions of Section 3(b) of theDISPUTE National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-BY MEMBERS FANNING, JENKINS, AND thority in this proceeding to a three-member panel.ZIMMERMAN The Board has reviewed the Hearing Officer'sThis is proceeding under Section 10(k) of the rulings made at the hearing and finds that they areNational Labor Relations Act, as amended, follow- free from prejudicial error. They are hereby af-ing a charge filed by Northwestern Indiana Build- firmed.ing and Construction Trades Council, herein called Upon the entire record in this proceeding, thethe Charging Party, alleging that Allied Workers Board makes the following findings:Local 101 and Leonard Samuels and Walter Dick-son, herein called the Allied Workers, had violatedI THEBUSINESSOFTHEEMPLOYERSSection 8(b)(4XD) of the Act by engaging in cer- The parties stipulated, and we find, that the gen-tain proscribed activity with the object of forcing eral contractor, an Indiana corporation, is engagedor requiring Tonn and Blank, Inc., the general con- in the business of general construction. During thetractor, and its subcontractors, Airo-Kool Cooling past 12 months, a representative period, the generaland Heating, Inc.; Alien's Construction Co., Inc.; contractor purchased materials from outside theArea Sheet Metal, Inc.; Continental Electric Co., State having a value in excess of $50,000. There-Inc.; Wm. Hayden Contractor; Maris Roofing Co., fore, we find that the general contractor is engagedInc.; Mur's Electric Co.; Pyramid Mechanical Con- in commerce within the meaning of Section 2(6)tractor, Inc.; Security Co., Inc.; Chester Dicksons and (7) of the Act. The parties further stipulated,d/b/a Dicksons Electric Co.; U.S. Dismantlement and we find, that the subcontractors are employers259 NLRB No. 68 480 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(2) of the Act. Ac- On June 29 and 30, the Allied Workers picketedcordingly, we find that it will effectuate the pur- the jobsite and threatened to kill the general con-poses of the Act to assert jurisdiction herein. tractor's superintendent, John Monaco, and carpen-ter Paul Carpenter, respectively. Various witnessesII. THE LABOR ORGANIZATIONS INVOLVED also testified about alleged acts of violence andThe parties stipulated, and we find, that the physical threats by the picketers. According toAllied Workers and the Charging Party and its af- Benjamin Thomas, president of Airo-Kool, a sub-filiates are labor organizations within the meaning contractor, he told Samuels at some point duringof Section 2(5) of the Act. the picketing that he would place members of theAllied Workers on the job if they were qualified1II. THE DISPUTE and if they joined the appropriate union affiliate ofA. The Work in Dispute the Charging Party. Samuels stated that he wouldsend Thomas a list of qualified people but that itThe parties stipulated, and we find, that the did not matter if they were members of the Alliedwork in dispute involves all construction rehabilita- Workers as long as they were black. Thomas nevertion work, including but not limited to painting, received such a list from Samuels. Finally, Brucedrywall, bricklaying, roofing, plumbing, heating Meyer, the general contractor's project manager,and ventilating, demolition, carpentry, fencing, stated that he informed Samuels on August 1 thatconcrete work, electrical, and general labor work, the general contractor was not interested in partici-being performed on apartment buildings and apart- pating in a training program with the Allied Work-ments at the construction site known as the West ers because it had not been certified by the LaborGary Redevelopment Project in Gary, Indiana. Department. Samuels replied that he wanted hisB. Background and Facts of the Dispute members employed on the job and that inasmuchas the hiring situation had not been settled thereThe general contractor began work at the jobsite would be more demonstrations at the site the fol-in May 1981.' Both the general contractor and its lowing weeksubcontractors assigned the work in dispute to em-ployees who were represented by affiliates of the C. Contentions of the PartiesCharging Party. Cleven Allen, owner of Allen's T E a t C P aConstruction Co., Inc., one of the subcontractors, afiates c ed tha the ork in dispute wastestified that on June 8 he was approached by theatesnendttthewornAllied Workers president, Leonard Samuels, and proper assigned to employees represented by thebusiness agent, Walter Dickson. They asked Allen Charging Party's affiliates on the basis of collec-if he would hire some of their members. Allen tive-bargaining agreements, the Employers' assign-stated that he had a contract with the Carpenters ments and past practices, area practice, relativeUnion, an affiliate of the Charging Party, and that skills and efficiency and economy of operation.he knew nothing about the Allied Workers. Allen The Alled Workers maintains that it representsasked them what his obligations would be if he black employees who have traditionally been dis-hired their members. Samuels and Dickson stated criminated against in the construction industry inthat he could pay them what the other subcontrac- ary, and that inasmuch as its members are quali-tors paid. William Hayden, the owner of Wm. fled they should be assigned 51 percent of the dis-Hayden Contractor, one of the subcontractors, tes- puted worktified that on June 9 he was likewise approached D. Applicability of the Statuteby Samuels and a couple of business agents for theAllied Workers. Samuels asked Hayden to hire Before the Board may proceed with a determina-some men, and Hayden replied that he did not tion of the dispute pursuant to Section 10(k) of theneed any. Immediately thereafter, pickets arrived at Act, it must be satisfied that there is reasonablethe jobsite with signs stating that "Tonn and Blank cause to believe that Section 8(b)(4)(D) has beenWas Unfair to Local 101 and the People of Gary." violated and that the parties have not agreed uponThe pickets and that Hayden should hire members a method for the voluntary adjustment of the dis-of the Allied Workers. The parties stipulated that pute.the Allied Workers picketed the jobsite at least The record summarized above indicates that infrom June 20 through June 24. Witnesses at the June and July the president and business agents ofhearing testified about further picketing by the the Allied Workers demanded that the general con-Allied Workers on June 29 and 30 and on July 4. tractor and the subcontractors assign at least 50percent of the disputed work to employees repre-All dates hereafter refer to 1981. sented by the Allied Workers. The demands were480 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(2) of the Act. Ac- On June 29 and 30, the Allied Workers picketedcordingly, we find that it will effectuate the pur- the jobsite and threatened to kill the general con-poses of the Act to assert jurisdiction herein,.tractor's superintendent, John Monaco, and carpen-ter Paul Carpenter, respectively. Various witnessesll. THE LABOR ORGANIZATIONS INVOLVED also testified about alleged acts of violence andThe parties stipulated, and we find, that the physical threats by the picketers. According toAllied Workers and the Charging Party and its af- Benjamin Thomas, president of Airo-Kool, a sub-filiates are labor organizations within the meaning contractor, he told Samuels at some point duringof Section 2(5) of the Act. the picketing that he would place members of theAllied Workers on the job if they were qualified1i1. THE DISPUTE and if they joined the appropriate union affiliate ofA. The Work in Dispute the Charging Party. Samuels stated that he wouldsend Thomas a list of qualified people but that itThe parties stipulated, and we find, that the did not matter if they were members of the Alliedwork in dispute involves all construction rehabilita- Workers as long as they were black. Thomas nevertion work, including but not limited to painting, received such a list from Samuels. Finally, Brucedrywall, bricklaying, roofing, plumbing, heating Meyer, the general contractor's project manager,and ventilating, demolition, carpentry, fencing, stated that he informed Samuels on August 1 thatconcrete work, electrical, and general labor work, the general contractor was not interested in partici-being performed on apartment buildings and apart- pating in a training program with the Allied Work-ments at the construction site known as the West ers because it had not been certified by the LaborGary Redevelopment Project in Gary, Indiana. Department. Samuels replied that he wanted hisB. Background and Facts of the Dispute members employed on the job and that inasmuchas the hiring situation had not been settled thereThe general contractor began work at the jobsite would be more demonstrations at the site the fol-in May 1981.' Both the general contractor and its lowing week.subcontractors assigned the work in dispute to em-ployees who were represented by affiliates of the C. Contentions of the PartiesCharging Party. Cleven Alien, owner of Alien's —,c ij../..* n- j-CharingPary. Ceve Alenowne ofAlln's The Employers and the Charging Party and itsConstruction Co., Inc., one of the subcontractors, tecontend at thewor i dipt astestified that on June 8 he was approached by the aprpelassignedto ereresenby theAllied Workers president, Leonard Samuels, and P0? slwtoe lyesepsnedbthAllid Wokerspreiden, Lenar Samelsand Charging Party's affiliates on the basis of collec-business agent, Walter Dickson. They asked Alien Partybagaffilga ts, the bos' assign-if he would hire some of their members. Alien mtive-bargan g agreements, the Employers, assign-stated that he had a contract with the Carpenters mentsandpef Prc ices, area practice, relativeUnion, an affiliate of the Charging Party, and that TskAllsl andWeffckenrs mananstaomy of operation.he knew nothing about the Allied Workers. Alien TheAllledWorkers maintains that it representsasked them what his obligations would be if he blackemployees who have traditionally been dis-hired their members. Samuels and Dickson stated cGiminated against in the construction industry inthat he could pay them what the other subcontrac- V' andthatsu smuch b asigned p rcnote quali-tors paid. William Hayden, the owner of Wm. fied^V shouldbesigned 51 percent of the dis-Hayden Contractor, one of the subcontractors, tes- puted work.tified that on June 9 he was likewise approached D. Applicability of the Statuteby Samuels and a couple of business agents for theAllied Workers. Samuels asked Hayden to hire Before the Board may proceed with a determina-some men, and Hayden replied that he did not tion of the dispute pursuant to Section 10(k) of theneed any. Immediately thereafter, pickets arrived at Act, it must be satisfied that there is reasonablethe jobsite with signs stating that "Tonn and Blank cause to believe that Section 8(b)(4)(D) has beenWas Unfair to Local 101 and the People of Gary." violated and that the parties have not agreed uponThe pickets and that Hayden should hire members a method for the voluntary adjustment of the dis-of the Allied Workers. The parties stipulated that pute.the Allied Workers picketed the jobsite at least The record summarized above indicates that infrom June 20 through June 24. Witnesses at the Juneand July the president and business agents ofhearing testified about further picketing by the the Allied Workers demanded that the general con-Allied Workers on June 29 and 30 and on July 4. tractor and the subcontractors assign at least 50percent of the disputed work to employees repre-*All dates hereafter refer to 1981. sented by the Allied Workers. The demands were480 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(2) of the Act. Ac- On June 29 and 30, the Allied Workers picketedcordingly, we find that it will effectuate the pur- the jobsite and threatened to kill the general con-poses of the Act to assert jurisdiction herein,.tractor's superintendent, John Monaco, and carpen-ter Paul Carpenter, respectively. Various witnessesll. THE LABOR ORGANIZATIONS INVOLVED also testified about alleged acts of violence andThe parties stipulated, and we find, that the physical threats by the picketers. According toAllied Workers and the Charging Party and its af- Benjamin Thomas, president of Airo-Kool, a sub-filiates are labor organizations within the meaning contractor, he told Samuels at some point duringof Section 2(5) of the Act. the picketing that he would place members of theAllied Workers on the job if they were qualified1i1. THE DISPUTE and if they joined the appropriate union affiliate ofA. The Work in Dispute the Charging Party. Samuels stated that he wouldsend Thomas a list of qualified people but that itThe parties stipulated, and we find, that the did not matter if they were members of the Alliedwork in dispute involves all construction rehabilita- Workers as long as they were black. Thomas nevertion work, including but not limited to painting, received such a list from Samuels. Finally, Brucedrywall, bricklaying, roofing, plumbing, heating Meyer, the general contractor's project manager,and ventilating, demolition, carpentry, fencing, stated that he informed Samuels on August 1 thatconcrete work, electrical, and general labor work, the general contractor was not interested in partici-being performed on apartment buildings and apart- pating in a training program with the Allied Work-ments at the construction site known as the West ers because it had not been certified by the LaborGary Redevelopment Project in Gary, Indiana. Department. Samuels replied that he wanted hisB. Background and Facts of the Dispute members employed on the job and that inasmuchas the hiring situation had not been settled thereThe general contractor began work at the jobsite would be more demonstrations at the site the fol-in May 1981.' Both the general contractor and its lowing week.subcontractors assigned the work in dispute to em-ployees who were represented by affiliates of the C. Contentions of the PartiesCharging Party. Cleven Alien, owner of Alien's —,c ij../..* n- j-CharingPary. Ceve Alenowne ofAlln's The Employers and the Charging Party and itsConstruction Co., Inc., one of the subcontractors, tecontend at thewor i dipte astestified that on June 8 he was approached by the aprpelassignedto ereresenby theAllied Workers president, Leonard Samuels, and P0? slwtoe lyesepsnedbthAllid Wokerspreiden, Lenar Samelsand Charging Party's affiliates on the basis of collec-business agent, Walter Dickson. They asked Alien Partybagaffilga ts, the bos' assign-if he would hire some of their members. Alien mtive-bargan g agreements, the Employers, assign-stated that he had a contract with the Carpenters mentsandpef Prc ices, area practice, relativeUnion, an affiliate of the Charging Party, and that TskAllsl andWeffckenrs mananstaomy of operation.he knew nothing about the Allied Workers. Alien TheAllledWorkers maintains that it representsasked them what his obligations would be if he blackemployees who have traditionally been dis-hired their members. Samuels and Dickson stated cGiminated against in the construction industry inthat he could pay them what the other subcontrac- V' andthatsu smuch b asigned p rcnote quali-tors paid. William Hayden, the owner of Wm. fied^V shouldbesigned 51 percent of the dis-Hayden Contractor, one of the subcontractors, tes- puted work.tified that on June 9 he was likewise approached D. Applicability of the Statuteby Samuels and a couple of business agents for theAllied Workers. Samuels asked Hayden to hire Before the Board may proceed with a determina-some men, and Hayden replied that he did not tion of the dispute pursuant to Section 10(k) of theneed any. Immediately thereafter, pickets arrived at Act, it must be satisfied that there is reasonablethe jobsite with signs stating that "Tonn and Blank cause to believe that Section 8(b)(4)(D) has beenWas Unfair to Local 101 and the People of Gary." violated and that the parties have not agreed uponThe pickets and that Hayden should hire members a method for the voluntary adjustment of the dis-of the Allied Workers. The parties stipulated that pute.the Allied Workers picketed the jobsite at least The record summarized above indicates that infrom June 20 through June 24. Witnesses at the Juneand July the president and business agents ofhearing testified about further picketing by the the Allied Workers demanded that the general con-Allied Workers on June 29 and 30 and on July 4. tractor and the subcontractors assign at least 50percent of the disputed work to employees repre-*All dates hereafter refer to 1981. sented by the Allied Workers. The demands were480 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(2) of the Act. Ac- On June 29 and 30, the Allied Workers picketedcordingly, we find that it will effectuate the pur- the jobsite and threatened to kill the general con-poses of the Act to assert jurisdiction herein,.tractor's superintendent, John Monaco, and carpen-ter Paul Carpenter, respectively. Various witnessesll. THE LABOR ORGANIZATIONS INVOLVED also testified about alleged acts of violence andThe parties stipulated, and we find, that the physical threats by the picketers. According toAllied Workers and the Charging Party and its af- Benjamin Thomas, president of Airo-Kool, a sub-filiates are labor organizations within the meaning contractor, he told Samuels at some point duringof Section 2(5) of the Act. the picketing that he would place members of theAllied Workers on the job if they were qualified1i1. THE DISPUTE and if they joined the appropriate union affiliate ofA. The Work in Dispute the Charging Party. Samuels stated that he wouldsend Thomas a list of qualified people but that itThe parties stipulated, and we find, that the did not matter if they were members of the Alliedwork in dispute involves all construction rehabilita- Workers as long as they were black. Thomas nevertion work, including but not limited to painting, received such a list from Samuels. Finally, Brucedrywall, bricklaying, roofing, plumbing, heating Meyer, the general contractor's project manager,and ventilating, demolition, carpentry, fencing, stated that he informed Samuels on August 1 thatconcrete work, electrical, and general labor work, the general contractor was not interested in partici-being performed on apartment buildings and apart- pating in a training program with the Allied Work-ments at the construction site known as the West ers because it had not been certified by the LaborGary Redevelopment Project in Gary, Indiana. Department. Samuels replied that he wanted hisB. Background and Facts of the Dispute members employed on the job and that inasmuchas the hiring situation had not been settled thereThe general contractor began work at the jobsite would be more demonstrations at the site the fol-in May 1981.' Both the general contractor and its lowing week.subcontractors assigned the work in dispute to em-ployees who were represented by affiliates of the C. Contentions of the PartiesCharging Party. Cleven Alien, owner of Alien's —,c ij../..* n- j-CharingPary. Ceve Alenowne ofAlln's The Employers and the Charging Party and itsConstruction Co., Inc., one of the subcontractors, tecontend at thewor i dipt astestified that on June 8 he was approached by the aprpelassignedto ereresenby theAllied Workers president, Leonard Samuels, and P0? slwtoe lyesepsnedbthAllid Wokerspreiden, Lenar Samelsand Charging Party's affiliates on the basis of collec-business agent, Walter Dickson. They asked Alien Partybagaffilga ts, the bos' assign-if he would hire some of their members. Alien mtive-bargan g agreements, the Employers, assign-stated that he had a contract with the Carpenters mentsandpef pficenc an areapcoomoo relativeUnion, an affiliate of the Charging Party, and that TskAllsl andWeffckenrs mananstaomy of operation.he knew nothing about the Allied Workers. Alien TheAllledWorkers maintains that it representsasked them what his obligations would be if he blackemployees who have traditionally been dis-hired their members. Samuels and Dickson stated cGiminated against in the construction industry inthat he could pay them what the other subcontrac- V' andthatsu smuch b asigned p rcnote quali-tors paid. William Hayden, the owner of Wm. fied^V shouldbesigned 51 percent of the dis-Hayden Contractor, one of the subcontractors, tes- puted work.tified that on June 9 he was likewise approached D. Applicability of the Statuteby Samuels and a couple of business agents for theAllied Workers. Samuels asked Hayden to hire Before the Board may proceed with a determina-some men, and Hayden replied that he did not tion of the dispute pursuant to Section 10(k) of theneed any. Immediately thereafter, pickets arrived at Act, it must be satisfied that there is reasonablethe jobsite with signs stating that "Tonn and Blank cause to believe that Section 8(b)(4)(D) has beenWas Unfair to Local 101 and the People of Gary." violated and that the parties have not agreed uponThe pickets and that Hayden should hire members a method for the voluntary adjustment of the dis-of the Allied Workers. The parties stipulated that pute.the Allied Workers picketed the jobsite at least The record summarized above indicates that infrom June 20 through June 24. Witnesses at the Juneand July the president and business agents ofhearing testified about further picketing by the the Allied Workers demanded that the general con-Allied Workers on June 29 and 30 and on July 4. tractor and the subcontractors assign at least 50percent of the disputed work to employees repre-*All dates hereafter refer to 1981. sented by the Allied Workers. The demands were480 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(2) of the Act. Ac- On June 29 and 30, the Allied Workers picketedcordingly, we find that it will effectuate the pur- the jobsite and threatened to kill the general con-poses of the Act to assert jurisdiction herein,.tractor's superintendent, John Monaco, and carpen-ter Paul Carpenter, respectively. Various witnessesll. THE LABOR ORGANIZATIONS INVOLVED also testified about alleged acts of violence andThe parties stipulated, and we find, that the physical threats by the picketers. According toAllied Workers and the Charging Party and its af- Benjamin Thomas, president of Airo-Kool, a sub-filiates are labor organizations within the meaning contractor, he told Samuels at some point duringof Section 2(5) of the Act. the picketing that he would place members of theAllied Workers on the job if they were qualified1i1. THE DISPUTE and if they joined the appropriate union affiliate ofA. The Work in Dispute the Charging Party. Samuels stated that he wouldsend Thomas a list of qualified people but that itThe parties stipulated, and we find, that the did not matter if they were members of the Alliedwork in dispute involves all construction rehabilita- Workers as long as they were black. Thomas nevertion work, including but not limited to painting, received such a list from Samuels. Finally, Brucedrywall, bricklaying, roofing, plumbing, heating Meyer, the general contractor's project manager,and ventilating, demolition, carpentry, fencing, stated that he informed Samuels on August 1 thatconcrete work, electrical, and general labor work, the general contractor was not interested in partici-being performed on apartment buildings and apart- pating in a training program with the Allied Work-ments at the construction site known as the West ers because it had not been certified by the LaborGary Redevelopment Project in Gary, Indiana. Department. Samuels replied that he wanted hisB. Background and Facts of the Dispute members employed on the job and that inasmuchas the hiring situation had not been settled thereThe general contractor began work at the jobsite would be more demonstrations at the site the fol-in May 1981.' Both the general contractor and its lowing week.subcontractors assigned the work in dispute to em-ployees who were represented by affiliates of the C. Contentions of the PartiesCharging Party. Cleven Alien, owner of Alien's —,c ij../..* n- j-CharingPary. Ceve Alenowne ofAlln's The Employers and the Charging Party and itsConstruction Co., Inc., one of the subcontractors, tecontend at thewor i dipte astestified that on June 8 he was approached by the aprpelassignedto ereresenby theAllied Workers president, Leonard Samuels, and P0? slwtoe lyesepsnedbthAllid Wokerspreiden, Lenar Samelsand Charging Party's affiliates on the basis of collec-business agent, Walter Dickson. They asked Alien Partybagaffilga ts, the bos' assign-if he would hire some of their members. Alien mtive-bargan g agreements, the Employers, assign-stated that he had a contract with the Carpenters mentsandpef Prc ices, area practice, relativeUnion, an affiliate of the Charging Party, and that TskAllsl andWeffckenrs mananstaomy of operation.he knew nothing about the Allied Workers. Alien TheAllledWorkers maintains that it representsasked them what his obligations would be if he blackemployees who have traditionally been dis-hired their members. Samuels and Dickson stated cGiminated against in the construction industry inthat he could pay them what the other subcontrac- V' andthatsu smuch b asigned p rcnote quali-tors paid. William Hayden, the owner of Wm. fied^V shouldbesigned 51 percent of the dis-Hayden Contractor, one of the subcontractors, tes- puted work.tified that on June 9 he was likewise approached D. Applicability of the Statuteby Samuels and a couple of business agents for theAllied Workers. Samuels asked Hayden to hire Before the Board may proceed with a determina-some men, and Hayden replied that he did not tion of the dispute pursuant to Section 10(k) of theneed any. Immediately thereafter, pickets arrived at Act, it must be satisfied that there is reasonablethe jobsite with signs stating that "Tonn and Blank cause to believe that Section 8(b)(4)(D) has beenWas Unfair to Local 101 and the People of Gary." violated and that the parties have not agreed uponThe pickets and that Hayden should hire members a method for the voluntary adjustment of the dis-of the Allied Workers. The parties stipulated that pute.the Allied Workers picketed the jobsite at least The record summarized above indicates that infrom June 20 through June 24. Witnesses at the Juneand July the president and business agents ofhearing testified about further picketing by the the Allied Workers demanded that the general con-Allied Workers on June 29 and 30 and on July 4. tractor and the subcontractors assign at least 50percent of the disputed work to employees repre-*All dates hereafter refer to 1981. sented by the Allied Workers. The demands were ALLIED WORKERS LOCAL 101 481refused, and the Allied Workers picketed the pro- practices favor awarding the work to employeesject and engaged in threats in furtherance of the represented by the affiliates of the Charging Party.demands. The parties have stipulated that nomethod existed for voluntarily resolving the dis- 3. Area practicepute. The evidence indicates that approximately 99.9Based on the foregoing, we find that there is rea- percent of the construction work in the Gary, Indi-sonable cause to believe that a violation of Section ana, area is union work and that all of the union8(b)(4)(D) has occurred and that there is no work is performed by affiliates of the Chargingagreed-upon method for the voluntary adjustment Party. Consequently, we find that the factor ofof the work dispute within the meaning of Section area practice favors awarding the work in dispute10(k) of the Act. Accordingly, we find that this to employees represented by the affiliates of thedispute is properly before the Board for determina- Charging Party.tion.4. Relative skillsE. Merits ofthe DisputeThe record discloses that the rehabilitation workSection 10(k) of the Act requires the Board to being done at the project by the various trades re-make an affirmative award of disputed work after quires greater skill than a regular construction jobgiving due consideration to various factors.2The which begins from the ground up because of theBoard has held that its determination in a jurisdic- selective replacement of materials and fixturestional dispute is an act of judgment based on com- throughout the existing structures. Further, themonsense and experience reached by balancing project is a job issued by the Department of Hous-those factors involved in a particular case.3ing and Urban Development and as such all ap-The following factors are relevant in making the prentices on the job are required to be members ofdetermination of the dispute before us: an apprenticeship program approved by the De-1. Certification and collective-bargaining partment of Labor. Each of the local craft unionsagreements affiliated with the Charging Party has its own cer-tified apprenticeship program in which the requi-There is no evidence to show that the Allied site skills to perform the disputed work are taught.Workers or any of the affiliates of the Charging Although the Laborers' Union does not send itsParty have been certified by the Board as repre- members through an apprenticeship program, thosesentatives of employees performing the work in involved in the demolition work were selected bydispute. The general contractor and its subcontrac- the general contractor because of their skill and ex-tors, however, have collective-bargaining agree- perience in that area. In contrast, there is no evi-ments with the respective affiliates of the Charging dence to indicate that the Allied Workers membersParty. Neither the general contractor nor any of its possess the skills necessary to perform all or anysubcontractors have a collective-bargaining agree- part of the work in dispute. The Allied Workersment with the Allied Workers. We therefore find president testified that it has a training program forthat the relevant collective-bargaining agreements the construction trades but he was unable to de-favor awarding the work to employees represented scribe the program and was unsure of its scope andby the affiliates of the Charging Party. reach. Further, any of the Allied Workers training2. The Employers' assignments and past programs which may exist are not certified. Wepractices find that this factor favors awarding the disputedwork to employees represented by the affiliates ofThe general contractor and the subcontractors, the Charging Party.in accordance with their preference, assigned thework in dispute to employees represented by affili- 5. Efficiency and economy of operationates of the Charging Party. Further, all of the rep- It appears from the record that employees repre-resentatives of the general contractor and the sub- ented by the affiliates of the Charging Party percontractors who testified stated that their consist- form their work efficiently and that many of theent practice has been to assign such work to affili- subcontractors maintain permanent work crewsates of the Charging Party. Accordingly, we find which travel from job to job and work together forthat both the Employers' assignments and pastthat both the Employers' assignments ad pt long periods of time. If any of the Employers are'N.LR.B. v. Radio & Television Broadcast Engineers Union. Local 1212, required to hire employees represented by theInternational Brotherhood of Electrical Workers, AFL-CIO [Columbia Allied Workers, they will have to lay off presentBroadcasting Systeml, 364 U.S. 573 (1961).employees. Accordingly, we find that the factors' International Association of Machinists, Lodge No. 1743, AFL-CIO (J.,A. Jones Construction Company), 135 NLRB 1402 (1962) of efficiency and economy of operation also favorALLIED WORKERS LOCAL 101 481refused, and the Allied Workers picketed the pro- practices favor awarding the work to employeesject and engaged in threats in furtherance of the represented by the affiliates of the Charging Party.demands. The parties have stipulated that no3 A pmethod existed for voluntarily resolving the dis-3.Areap1'^!1'^pute. The evidence indicates that approximately 99.9Based on the foregoing, we find that there is rea- percent of the construction work in the Gary, Indi-sonable cause to believe that a violation of Section ana, area is union work and that all of the union8(b)(4)(D) has occurred and that there is no work is performed by affiliates of the Chargingagreed-upon method for the voluntary adjustment Party. Consequently, we find that the factor ofof the work dispute within the meaning of Section area practice favors awarding the work in dispute10(k) of the Act. Accordingly, we find that this to employees represented by the affiliates of thedispute is properly before the Board for determina- Charging Party.tion.4. Relative skillsE. Merits ofthe Dispute,. .The record discloses that the rehabilitation workSection 10(k) of the Act requires the Board to being done at the project by the various trades re-make an affirmative award of disputed work after quires greater skill than a regular construction jobgiving due consideration to various factors.2The which begins from the ground up because of theBoard has held that its determination in a jurisdic- selective replacement of materials and fixturestional dispute is an act of judgment based on com- throughout the existing structures. Further, themonsense and experience reached by balancing project is a job issued by the Department of Hous-those factors involved in a particular case.3'ing and Urban Development and as such all ap-The following factors are relevant in making the prentices on the job are required to be members ofdetermination of the dispute before us: an apprenticeship program approved by the De-l. Certification and collective-bargaining partment of Labor. Each of the local craft unionsagreements affiliated with the Charging Party has its own cer-tified apprenticeship program in which the requi-There is no evidence to show that the Allied site skills to perform the disputed work are taught.Workers or any of the affiliates of the Charging Although the Laborers' Union does not send itsParty have been certified by the Board as repre- members through an apprenticeship program, thosesentatives of employees performing the work in involved in the demolition work were selected bydispute. The general contractor and its subcontrac- the general contractor because of their skill and ex-tors, however, have collective-bargaining agree- perience in that area. In contrast, there is no evi-ments with the respective affiliates of the Charging dence to indicate that the Allied Workers membersParty. Neither the general contractor nor any of its possess the skills necessary to perform all or anysubcontractors have a collective-bargaining agree- part of the work in dispute. The Allied Workersment with the Allied Workers. We therefore find president testified that it has a training program forthat the relevant collective-bargaining agreements the construction trades but he was unable to de-favor awarding the work to employees represented scribe the program and was unsure of its scope andby the affiliates of the Charging Party. reach. Further, any of the Allied Workers training2. The Employers' assignments and past programs which may exist are not certified. Wepractices find that this factor favors awarding the disputedThe general contractor and the subcontractors, work to employees represented by the affiliates ofThe general contractor and the subcontractors, th Chareine Party.in accordance with their preference, assigned thework in dispute to employees represented by affili- 5. Efficiency and economy of operationates of the Charging Party. Further, all of the rep- It appears from the record that employees repre-resentatives of the general contractor and the sub- sented by the affiliates of the Charging Party per-contractors who testified stated that their consist- form their work efficiently and that many of theent practice has been to assign such work to affili- subcontractors maintain permanent work crewsates of the Charging Party.Accordingly, wefindwhich travel from job to job and work together forthat both the Employers' assignments and past , .-. 1that boththeEmployers' assignmt along periods of time. If any of the Employers areIN.L R.B. v. Radio < Televiion Broadcast Engineers Union. Local 1212. required to hire employees represented by theInternational Brotherhood of Electrical Workers, AFL-CIO [Columbia Allied Workers, they will have to lay off presentBroadcasting system), 364 U.S. 573 (1961). employees. Accordingly, we find that the factorsI International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962), of efficiency and economy of operation also favorALLIED WORKERS LOCAL 101 481refused, and the Allied Workers picketed the pro- practices favor awarding the work to employeesject and engaged in threats in furtherance of the represented by the affiliates of the Charging Party.demands. The parties have stipulated that no3 A pmethod existed for voluntarily resolving the dis-3.Areap1'^!1'^pute. The evidence indicates that approximately 99.9Based on the foregoing, we find that there is rea- percent of the construction work in the Gary, Indi-sonable cause to believe that a violation of Section ana, area is union work and that all of the union8(b)(4)(D) has occurred and that there is no work is performed by affiliates of the Chargingagreed-upon method for the voluntary adjustment Party. Consequently, we find that the factor ofof the work dispute within the meaning of Section area practice favors awarding the work in dispute10(k) of the Act. Accordingly, we find that this to employees represented by the affiliates of thedispute is properly before the Board for determina- Charging Party.tion.4. Relative skillsE. Merits ofthe Dispute,. .The record discloses that the rehabilitation workSection 10(k) of the Act requires the Board to being done at the project by the various trades re-make an affirmative award of disputed work after quires greater skill than a regular construction jobgiving due consideration to various factors.2The which begins from the ground up because of theBoard has held that its determination in a jurisdic- selective replacement of materials and fixturestional dispute is an act of judgment based on com- throughout the existing structures. Further, themonsense and experience reached by balancing project is a job issued by the Department of Hous-those factors involved in a particular case.3'ing and Urban Development and as such all ap-The following factors are relevant in making the prentices on the job are required to be members ofdetermination of the dispute before us: an apprenticeship program approved by the De-l. Certification and collective-bargaining partment of Labor. Each of the local craft unionsagreements affiliated with the Charging Party has its own cer-tified apprenticeship program in which the requi-There is no evidence to show that the Allied site skills to perform the disputed work are taught.Workers or any of the affiliates of the Charging Although the Laborers' Union does not send itsParty have been certified by the Board as repre- members through an apprenticeship program, thosesentatives of employees performing the work in involved in the demolition work were selected bydispute. The general contractor and its subcontrac- the general contractor because of their skill and ex-tors, however, have collective-bargaining agree- perience in that area. In contrast, there is no evi-ments with the respective affiliates of the Charging dence to indicate that the Allied Workers membersParty. Neither the general contractor nor any of its possess the skills necessary to perform all or anysubcontractors have a collective-bargaining agree- part of the work in dispute. The Allied Workersment with the Allied Workers. We therefore find president testified that it has a training program forthat the relevant collective-bargaining agreements the construction trades but he was unable to de-favor awarding the work to employees represented scribe the program and was unsure of its scope andby the affiliates of the Charging Party. reach. Further, any of the Allied Workers training2. The Employers' assignments and past programs which may exist are not certified. Wepractices find that this factor favors awarding the disputedThe general contractor and the subcontractors, work to employees represented by the affiliates ofThe general contractor and the subcontractors, th Chareine Party.in accordance with their preference, assigned thework in dispute to employees represented by affili- 5. Efficiency and economy of operationates of the Charging Party. Further, all of the rep- It appears from the record that employees repre-resentatives of the general contractor and the sub- sented by the affiliates of the Charging Party per-contractors who testified stated that their consist- form their work efficiently and that many of theent practice has been to assign such work to affili- subcontractors maintain permanent work crewsates of the Charging Party.Accordingly, wefindwhich travel from job to job and work together forthat both the Employers' assignments and past , .-. 1that boththeEmployers' assignmt along periods of time. If any of the Employers areIN.L R.B. v. Radio < Televiion Broadcast Engineers Union. Local 1212. required to hire employees represented by theInternational Brotherhood of Electrical Workers, AFL-CIO [Columbia Allied Workers, they will have to lay off presentBroadcasting system), 364 U.S. 573 (1961). employees. Accordingly, we find that the factorsI International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962), of efficiency and economy of operation also favorALLIED WORKERS LOCAL 101 481refused, and the Allied Workers picketed the pro- practices favor awarding the work to employeesject and engaged in threats in furtherance of the represented by the affiliates of the Charging Party.demands. The parties have stipulated that no3 A pmethod existed for voluntarily resolving the dis-3.Areap1'^!1'^pute. The evidence indicates that approximately 99.9Based on the foregoing, we find that there is rea- percent of the construction work in the Gary, Indi-sonable cause to believe that a violation of Section ana, area is union work and that all of the union8(b)(4)(D) has occurred and that there is no work is performed by affiliates of the Chargingagreed-upon method for the voluntary adjustment Party. Consequently, we find that the factor ofof the work dispute within the meaning of Section area practice favors awarding the work in dispute10(k) of the Act. Accordingly, we find that this to employees represented by the affiliates of thedispute is properly before the Board for determina- Charging Party.tion.4. Relative skillsE. Merits ofthe Dispute,. .The record discloses that the rehabilitation workSection 10(k) of the Act requires the Board to being done at the project by the various trades re-make an affirmative award of disputed work after quires greater skill than a regular construction jobgiving due consideration to various factors.2The which begins from the ground up because of theBoard has held that its determination in a jurisdic- selective replacement of materials and fixturestional dispute is an act of judgment based on com- throughout the existing structures. Further, themonsense and experience reached by balancing project is a job issued by the Department of Hous-those factors involved in a particular case.3'ing and Urban Development and as such all ap-The following factors are relevant in making the prentices on the job are required to be members ofdetermination of the dispute before us: an apprenticeship program approved by the De-l. Certification and collective-bargaining partment of Labor. Each of the local craft unionsagreements affiliated with the Charging Party has its own cer-tified apprenticeship program in which the requi-There is no evidence to show that the Allied site skills to perform the disputed work are taught.Workers or any of the affiliates of the Charging Although the Laborers' Union does not send itsParty have been certified by the Board as repre- members through an apprenticeship program, thosesentatives of employees performing the work in involved in the demolition work were selected bydispute. The general contractor and its subcontrac- the general contractor because of their skill and ex-tors, however, have collective-bargaining agree- perience in that area. In contrast, there is no evi-ments with the respective affiliates of the Charging dence to indicate that the Allied Workers membersParty. Neither the general contractor nor any of its possess the skills necessary to perform all or anysubcontractors have a collective-bargaining agree- part of the work in dispute. The Allied Workersment with the Allied Workers. We therefore find president testified that it has a training program forthat the relevant collective-bargaining agreements the construction trades but he was unable to de-favor awarding the work to employees represented scribe the program and was unsure of its scope andby the affiliates of the Charging Party. reach. Further, any of the Allied Workers training2. The Employers' assignments and past programs which may exist are not certified. Wepractices find that this factor favors awarding the disputedThe general contractor and the subcontractors, work to employees represented by the affiliates ofThe general contractor and the subcontractors, th Chareine Party.in accordance with their preference, assigned thework in dispute to employees represented by affili- 5. Efficiency and economy of operationates of the Charging Party. Further, all of the rep- It appears from the record that employees repre-resentatives of the general contractor and the sub- sented by the affiliates of the Charging Party per-contractors who testified stated that their consist- form their work efficiently and that many of theent practice has been to assign such work to affili- subcontractors maintain permanent work crewsates of the Charging Party.Accordingly, wefindwhich travel from job to job and work together forthat both the Employers' assignments and past , .-. 1that boththeEmployers' assignmt along periods of time. If any of the Employers areIN.L R.B. v. Radio < Televiion Broadcast Engineers Union. Local 1212. required to hire employees represented by theInternational Brotherhood of Electrical Workers, AFL-CIO [Columbia Allied Workers, they will have to lay off presentBroadcasting system), 364 U.S. 573 (1961). employees. Accordingly, we find that the factorsI International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962), of efficiency and economy of operation also favor 482 DECISIONS OF NATIONAL LABOR RELATIONS BOARDawarding the work to employees represented by Local No. 6 of Indiana, AFL-CIO; United Unionthe Charging Party's affiliates. of Roofers, Waterproofers and Allied Workers,Local Union No. 26, AFL-CIO; Local #433 of theCon~cl~usion United Association of Journeymen and ApprenticesUpon the record as a whole, and after full con- of the Plumbing and Pipe Fitting Industry of thesideration of all relevant factors involved, we con- United States and Canada (Union), AFL-CIO;elude that employees who are represented by the Cement Masons Local Union No. 406 (O.P. &affiliates of the Charging Party are entitled to per- C.M.I.A.), AFL-CIO; Glaziers' Local Union No.form the work in dispute. We reach this conclusion 82 of the Brotherhood of Painters, Decorators andrelying on the Employers' collective-bargaining Paperhangers of America, Gary and Vicinityagreements, the Employers' assignments and past (AFL-CIO); Laborers' Local Union No. 81, La-practices, area practice, relative skills, and efficien- borers' International Union of North America,cy and economy of operation. In making this deter- AFL-CIO; and Painters Local Union No. 8, Broth-mination, we are awarding the work in question to erhood of Painters, Decorators and Paperhangersemployees who are represented by the affiliates of of America, Gary, Indiana, AFL-CIO, are entitledthe Charging Party, but not to those Unions or to to perform all construction rehabilitation work attheir members. The present determination is limited the West Gary Redevelopment Project in Gary,to the particular controversy which gave rise to Indiana.this proceeding. 2. Allied Workers Local 101 and Leonard Sam-DETERMINATION OF DISPUTE uels and Walter Dickson are not entitled by meansPursuant to Section 10(k) of the National Labor proscribed Section 8(b)(4)(D) of the Act toRelations Act, as amended, and upon the basis of force or require Tonn and Blank Inc; Airo-Koolthe foregoing findings and the entire record in this Cooling and Heating, Inc.; Allen's Constructionproceeding, the National Labor Relations Board Co., Inc.; Area Sheet Metal, Inc.; Continental Elec-makes the following Determination of Dispute: tric Co., Inc.; Wm.Hayden Contractor; Maris1. Employees of Tonn and Blank, Inc,; Airo- Roofing Co., Inc.; Mur's Electric Co.; PyramidKool Cooling and Heating, Inc.; Allen's Construc- Mechanical Contractor, Inc.; Security Co., Inc.;tion Co., Inc.; Area Sheet Metal, Inc.; Continental Chester Dicksons d/b/a Dicksons Electric Co.;Electrical Co., Inc.; Wm. Hayden Contractor; U.S. Dismantlement Corp.; and Mose RobertsMaris Roofing Co., Inc.; Mur's Electric Co.; Pyra- d/b/a Roberts Wrecking Co., to assign the disput-mid Mechanical Contractor, Inc.; Security Co., ed work to employees represented by that labor or-Inc.; Chester Dicksons d/b/a Dicksons Electric ganization.Co.; U.S. Dismantlement Corp.; and Mose Roberts 3. Within 10 days from the date of this Decisiond/b/a Roberts Wrecking Co., who are represented and Determination of Dispute, Allied Workersby Sheet Metal Workers International Association Local 101 and Leonard Samuels and Walter Dick-Local Union 303, AFL-CIO; Northwest Indiana son shall notify the Regional Director for Regionand Vicinity District Council of the United Broth- 13, in writing, whether or not it will refrain fromerhood of Carpenters and Joiners of America, forcing or requiring the Employers, by means pro-Local 1005, AFL-CIO; International Brotherhood scribed by Section 8(b)(4)(D) of the Act, to assignof Electrical Workers Local Union No. 697, AFL- the disputed work in a manner inconsistent withCIO; Bricklayers and Allied Craftsmen Union the above determination.482 DECISIONS OF NATIONAL LABOR RELATIONS BOARDawarding the work to employees represented by Local No. 6 of Indiana, AFL-CIO; United Unionthe Charging Party's affiliates,.of Roofers, Waterproofers and Allied Workers,Local Union No. 26, AFL-CIO; Local #433 of theUnited Association of Journeymen and ApprenticesUpon the record as a whole, and after full con- of the Plumbing and Pipe Fitting Industry of thesideration of all relevant factors involved, we con- United States and Canada (Union), AFL-CIO;elude that employees who are represented by the Cement Masons Local Union No. 406 (O.P. &affiliates of the Charging Party are entitled to per- C.M.I.A.), AFL-CIO; Glaziers' Local Union No.form the work in dispute. We reach this conclusion 82 of the Brotherhood of Painters, Decorators andrelying on the Employers' collective-bargaining Paperhangers of America, Gary and Vicinityagreements, the Employers' assignments and past (AFL-CIO); Laborers' Local Union No. 81, La-practices, area practice, relative skills, and efficien- borers' International Union of North America,cy and economy of operation. In making this deter- AFL-CIO; and Painters Local Union No. 8, Broth-mination, we are awarding the work in question to erhood of Painters, Decorators and Paperhangersemployees who are represented by the affiliates of of America, Gary, Indiana, AFL-CIO, are entitledthe Charging Party, but not to those Unions or to to perform all construction rehabilitation work attheir members. The present determination is limited the West Gary Redevelopment Project in Gary,to the particular controversy which gave rise to Indiana.this proceeding. 2. Allied Workers Local 101 and Leonard Sam-DETERMINATION OF DISPUTE uels and Walter Dickson are not entitled by meansPursuant to Section 10(k) of the National Labor p Section 8(b)(4)(D) of the Act toRelations Act, as amended, and upon the basis of forceorrequire TonnandBlank, Inc.; Airo-Koolthe foregoing findings and the entire record in this Cooling andHeating, Inc.; Allen'sConstructionproceeding, the National Labor Relations Board Co., Inc.; AreaSheetMetal, Inc.; Continental Elec-makes the following Determination of Dispute: tricCo., Inc.; Wm. Hayden Contractor; Maris1. Employees of Tonn and Blank, Inc,; Airo- Roofing Co., Inc.; Mur's Electric Co.; PyramidKool Cooling and Heating, Inc.; Alien's Construc- Mechanical Contractor, Inc.; Security Co., Inc.;tion Co., Inc.; Area Sheet Metal, Inc.; Continental Chester Dicksons d/b/a Dicksons Electric Co.;Electrical Co., Inc.; Wm. Hayden Contractor; U.S. Dismantlement Corp.; and Mose RobertsMaris Roofing Co., Inc.; Mur's Electric Co.; Pyra- d/b/aRoberts Wrecking Co., to assign the disput-mid Mechanical Contractor, Inc.; Security Co., ed work to employees represented by that labor or-Inc.; Chester Dicksons d/b/a Dicksons Electric ganization.Co.; U.S. Dismantlement Corp.; and Mose Roberts 3. Within 10 days from the date of this Decisiond/b/a Roberts Wrecking Co., who are represented and Determination of Dispute, Allied Workersby Sheet Metal Workers International Association Local 101 and Leonard Samuels and Walter Dick-Local Union 303, AFL-CIO; Northwest Indiana son shall notify the Regional Director for Regionand Vicinity District Council of the United Broth- 13, in writing, whether or not it will refrain fromerhood of Carpenters and Joiners of America, forcing or requiring the Employers, by means pro-Local 1005, AFL-CIO; International Brotherhood scribed by Section 8(b)(4)(D) of the Act, to assignof Electrical Workers Local Union No. 697, AFL- the disputed work in a manner inconsistent withCIO; Bricklayers and Allied Craftsmen Union the above determination.482 DECISIONS OF NATIONAL LABOR RELATIONS BOARDawarding the work to employees represented by Local No. 6 of Indiana, AFL-CIO; United Unionthe Charging Party's affiliates,.of Roofers, Waterproofers and Allied Workers,Local Union No. 26, AFL-CIO; Local #433 of theUnited Association of Journeymen and ApprenticesUpon the record as a whole, and after full con- of the Plumbing and Pipe Fitting Industry of thesideration of all relevant factors involved, we con- United States and Canada (Union), AFL-CIO;elude that employees who are represented by the Cement Masons Local Union No. 406 (O.P. &affiliates of the Charging Party are entitled to per- C.M.I.A.), AFL-CIO; Glaziers' Local Union No.form the work in dispute. We reach this conclusion 82 of the Brotherhood of Painters, Decorators andrelying on the Employers' collective-bargaining Paperhangers of America, Gary and Vicinityagreements, the Employers' assignments and past (AFL-CIO); Laborers' Local Union No. 81, La-practices, area practice, relative skills, and efficien- borers' International Union of North America,cy and economy of operation. In making this deter- AFL-CIO; and Painters Local Union No. 8, Broth-mination, we are awarding the work in question to erhood of Painters, Decorators and Paperhangersemployees who are represented by the affiliates of of America, Gary, Indiana, AFL-CIO, are entitledthe Charging Party, but not to those Unions or to to perform all construction rehabilitation work attheir members. The present determination is limited the West Gary Redevelopment Project in Gary,to the particular controversy which gave rise to Indiana.this proceeding. 2. Allied Workers Local 101 and Leonard Sam-DETERMINATION OF DISPUTE uels and Walter Dickson are not entitled by meansPursuant to Section 10(k) of the National Labor pr id b Section 8(b)(4)(D) of the Act toRelations Act, as amended, and upon the basis of forceorrequire TonnandBlank, Inc.; Airo-Koolthe foregoing findings and the entire record in this Cooling andHeating, Inc.; Allen'sConstructionproceeding, the National Labor Relations Board Co., Inc.; AreaSheetMetal, Inc.; Continental Elec-makes the following Determination of Dispute: tricCo., Inc.; Wm. Hayden Contractor; Maris1. Employees of Tonn and Blank, Inc,; Airo- Roofing Co., Inc.; Mur's Electric Co.; PyramidKool Cooling and Heating, Inc.; Alien's Construc- Mechanical Contractor, Inc.; Security Co., Inc.;tion Co., Inc.; Area Sheet Metal, Inc.; Continental Chester Dicksons d/b/a Dicksons Electric Co.;Electrical Co., Inc.; Wm. Hayden Contractor; U.S. Dismantlement Corp.; and Mose RobertsMaris Roofing Co., Inc.; Mur's Electric Co.; Pyra- d/b/aRoberts Wrecking Co., to assign the disput-mid Mechanical Contractor, Inc.; Security Co., edworktoemployees represented by that labor or-Inc.; Chester Dicksons d/b/a Dicksons Electric ganization.Co.; U.S. Dismantlement Corp.; and Mose Roberts 3. Within 10 days from the date of this Decisiond/b/a Roberts Wrecking Co., who are represented and Determination of Dispute, Allied Workersby Sheet Metal Workers International Association Local 101 and Leonard Samuels and Walter Dick-Local Union 303, AFL-CIO; Northwest Indiana son shall notify the Regional Director for Regionand Vicinity District Council of the United Broth- 13, in writing, whether or not it will refrain fromerhood of Carpenters and Joiners of America, forcing or requiring the Employers, by means pro-Local 1005, AFL-CIO; International Brotherhood scribed by Section 8(b)(4)(D) of the Act, to assignof Electrical Workers Local Union No. 697, AFL- the disputed work in a manner inconsistent withCIO; Bricklayers and Allied Craftsmen Union the above determination.482 DECISIONS OF NATIONAL LABOR RELATIONS BOARDawarding the work to employees represented by Local No. 6 of Indiana, AFL-CIO; United Unionthe Charging Party's affiliates,.of Roofers, Waterproofers and Allied Workers,Local Union No. 26, AFL-CIO; Local #433 of theUnited Association of Journeymen and ApprenticesUpon the record as a whole, and after full con- of the Plumbing and Pipe Fitting Industry of thesideration of all relevant factors involved, we con- United States and Canada (Union), AFL-CIO;elude that employees who are represented by the Cement Masons Local Union No. 406 (O.P. &affiliates of the Charging Party are entitled to per- C.M.I.A.), AFL-CIO; Glaziers' Local Union No.form the work in dispute. We reach this conclusion 82 of the Brotherhood of Painters, Decorators andrelying on the Employers' collective-bargaining Paperhangers of America, Gary and Vicinityagreements, the Employers' assignments and past (AFL-CIO); Laborers' Local Union No. 81, La-practices, area practice, relative skills, and efficien- borers' International Union of North America,cy and economy of operation. In making this deter- AFL-CIO; and Painters Local Union No. 8, Broth-mination, we are awarding the work in question to erhood of Painters, Decorators and Paperhangersemployees who are represented by the affiliates of of America, Gary, Indiana, AFL-CIO, are entitledthe Charging Party, but not to those Unions or to to perform all construction rehabilitation work attheir members. The present determination is limited the West Gary Redevelopment Project in Gary,to the particular controversy which gave rise to Indiana.this proceeding. 2. Allied Workers Local 101 and Leonard Sam-DETERMINATION OF DISPUTE uels and Walter Dickson are not entitled by meansPursuant to Section 10(k) of the National Labor p Section 8(b)(4)(D) of the Act toRelations Act, as amended, and upon the basis of forceorrequire TonnandBlank, Inc.; Airo-Koolthe foregoing findings and the entire record in this Cooling andHeating, Inc.; Allen'sConstructionproceeding, the National Labor Relations Board Co., Inc.; AreaSheetMetal, Inc.; Continental Elec-makes the following Determination of Dispute: tricCo., Inc.; Wm. Hayden Contractor; Maris1. Employees of Tonn and Blank, Inc,; Airo- Roofing Co., Inc.; Mur's Electric Co.; PyramidKool Cooling and Heating, Inc.; Alien's Construc- Mechanical Contractor, Inc.; Security Co., Inc.;tion Co., Inc.; Area Sheet Metal, Inc.; Continental Chester Dicksons d/b/a Dicksons Electric Co.;Electrical Co., Inc.; Wm. Hayden Contractor; U.S. Dismantlement Corp.; and Mose RobertsMaris Roofing Co., Inc.; Mur's Electric Co.; Pyra- d/b/aRoberts Wrecking Co., to assign the disput-mid Mechanical Contractor, Inc.; Security Co., ed work to employees represented by that labor or-Inc.; Chester Dicksons d/b/a Dicksons Electric ganization.Co.; U.S. Dismantlement Corp.; and Mose Roberts 3. Within 10 days from the date of this Decisiond/b/a Roberts Wrecking Co., who are represented and Determination of Dispute, Allied Workersby Sheet Metal Workers International Association Local 101 and Leonard Samuels and Walter Dick-Local Union 303, AFL-CIO; Northwest Indiana son shall notify the Regional Director for Regionand Vicinity District Council of the United Broth- 13, in writing, whether or not it will refrain fromerhood of Carpenters and Joiners of America, forcing or requiring the Employers, by means pro-Local 1005, AFL-CIO; International Brotherhood scribed by Section 8(b)(4)(D) of the Act, to assignof Electrical Workers Local Union No. 697, AFL- the disputed work in a manner inconsistent withCIO; Bricklayers and Allied Craftsmen Union the above determination.